Exhibit 10.4
 
Lock-Up Agreement


April ___, 2014


Kitara Media Corp.
525 Washington Blvd., Suite 2620
Jersey City, New Jersey 07310


Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, Minnesota 55402


The Purchasers identified on the signature pages
of the Purchase Agreement


Ladies and Gentlemen:


In connection with the Securities Purchase Agreement (the “Purchase Agreement”),
dated April __, 2014, by and among Kitara Media Corp. (“Company”) and each
purchaser identified on the signature pages thereto (the “Purchasers”), to
induce the parties to consummate the transactions contemplated by the Purchase
Agreement, the undersigned agrees to, neither directly nor indirectly, during
the “Restricted Period” (as hereinafter defined):


 
(1)
sell or offer or contract to sell or offer, grant any option or warrant for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (all being referred to as a “Transfer”) any legal or beneficial interest in
any shares of Common Stock (as defined in the Purchase Agreement) owned or
acquired by the undersigned on or prior to the Closing Date (the “Restricted
Securities”), or



 
(2)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any of the Restricted Securities, whether such swap transaction is to be
settled by delivery of any Restricted Securities or other securities of any
person, in cash or otherwise.



As used herein, “Restricted Period” means the period commencing on the date
hereof (as defined in the Purchase Agreement) and ending nine months after the
Closing Date (as defined in the Purchase Agreement).


Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to the undersigned’s “family
members” (as defined below) or to trusts, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family members”; provided, however, that in each and any such
event it shall be a condition to the Transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement, and other than
to return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities except in accordance with this
Lock-Up Agreement.  For purposes of this sub-paragraph, “family member” shall
mean spouse, lineal descendants, stepchildren, father, mother, brother or sister
of the transferor or of the transferor’s spouse. Also notwithstanding the
foregoing limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities in accordance with this Lock-Up Agreement.


 
 

--------------------------------------------------------------------------------

 
 
In addition, the foregoing restrictions shall not apply to (i) the exercise,
vesting or conversion of awards granted pursuant to the Company’s equity
incentive plans (including any disposition to satisfy tax withholding
obligations arising from such exercise, vesting or conversion); provided that it
shall apply to any of the undersigned’s securities issued upon such exercise,
vesting or conversion that are not disposed of to satisfy tax withholding
obligations, (ii) the establishment or amendment of any contract, instruction or
plan (a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934, as amended;
provided that no sales of the undersigned’s securities shall be made pursuant to
such a Plan prior to the expiration of the Restricted Period (as such may have
been extended pursuant to the provisions hereof), and such an established or
amended Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the Securities and
Exchange Commission or other regulatory authority in respect thereof or
transactions thereunder or contemplated thereby, by the undersigned, the Company
or any other person, shall be required, and no such announcement or filing is
made voluntarily, by the undersigned, the Company or any other person, prior to
the expiration of the Restricted Period (as such may have been extended pursuant
to the provisions hereof) or (iii) underwritten secondary offerings in which the
Purchasers and the undersigned are both entitled to participate.
 
The undersigned hereby authorizes the Company’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.


This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of New York.
 
 
2

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO THE LOCK-UP AGREEMENT
 
                                 
   Signature
 
                                                                                                         
Name (Print)
 
Address:
 
                                                                                                         
 
                                                                                                         


 
3

--------------------------------------------------------------------------------